UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : No. 18-mj-2026 (JS)

ANASTACIA THOMAS

CONTINUANCE

 

This matter having come before the Court on the joint application of Craig Carpenito.
United States Attorney for the District of New Jersey (by Sara A. Aliabadi. Assistant United
states Attorney}, and defendant Anastacia Thomas (by Paul Sarmousakis. Esquire), for an order
granting a continuance of the proceedings in the above-captioned matter from the date this Order
is signed through and including July 5. 2019. to allow the parties to conduct plea negotiations:
and the defendant being aware that she has the right to have the matter submitted to a grand jury
within 30 days of the date of her arrest pursuant to Title 18. United States Code. Section 3161(b):
and the defendant, through her attorney. having consented to the continuance and waived such
rivht: and for good and sufficient cause shown,

IIS THE FINDING OF THIS COURT that this action should be continued for the
following reasons:

(1) A plea agreement has been signed by the parties. and the United States and the
defendant seek additional time to schedule a guilty plea hearing. which would render any grand
jury proceedings and any subsequent trial of this matter unnecessary:

(2) lhe defendant has consented to the aforementioned continuance:

(3) The grant ofa continuance will likely conserve judicial resources: and
(4) Pursuant to Title 18. United States Code. Section 3161(h)(7). the ends of justice

served by granting the continuance outweigh the best interests of the public and the defendant in

a speedy trial.
WHEREFORE, it is on this qa os MAY - 2019:

ORDERED that this action be, and it hereby is. continued from the date this Order is
signed through July 5, 2019: and it is further
ORDERED that the period from the date this Order is signed through July 5, 2019, shall

be excludable in computing time under the Speedy Trial Act of 1974.

 

HONORABLE Jericscrintiper Ann Mane Dinis

United States Mavistrate Judge

Form and entry consented to:

sSara Atliabacdi 5/8/19
Sara A. Aliabadi Date
Assistant U.S. Attorney

SLELLP

Fabtana Pierre-Louis Date
Atlomey-in-Charge. Camden

/s/ Paul A. Sarmousakis 05/08/20119

Paul Sarmousakis, Esquire Date
Counsel for Defendant Anastacia Thomas

 

 
